Citation Nr: 9919560	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-20 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for stomach ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Ms. [redacted]

ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The appellant served on active duty for training with the 
Army National Guard from July to December 1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for stomach ulcers.  The notice of 
disagreement was submitted in February 1995.  The statement 
of the case was issued in April 1996.  A substantive appeal 
was received in May 1996.  A hearing was held on May 22, 1998 
in New York City, New York before the member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman to conduct that hearing.  The 
Board remanded the case in August 1998 for additional 
development of the evidence.



FINDINGS OF FACT

1.  The appellant's claim for service connection for stomach 
ulcers is not accompanied by any competent medical evidence 
to support that claim.

2.  The appellant's claim for service connection for stomach 
ulcers is not plausible.


CONCLUSION OF LAW

The appellant's claim for entitlement to service connection 
for stomach ulcers is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one which is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail, and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  With regard to the evidentiary development, 
the Board notes that in September 1998 the RO requested 
records from the private doctors identified by the appellant, 
however, no additional records were received.  The record 
shows that in August 1998, the appellant was advised that he 
could procure any relevant medical records and submit them 
for consideration.  As will be explained below, the Board 
finds that his claim is not well-grounded.

The service medical records show no complaints, findings or a 
diagnosis of stomach ulcer on entrance examination in March 
1960.  In July 1960, the appellant was seen for complaints of 
malaise, generalized myalgias, headache, nausea and vomiting 
for two days.  The assessment was gastroenteritis.  The 
appellant was seen again in August 1960 and the previous 
diagnosis of gastroenteritis and possible parasitosis was 
noted.  The appellant reported that he was asymptomatic and 
was not having any gastrointestinal bleeding.  He reported 
continued abdominal pain and that he had vomited three times 
that day.  On examination, the abdomen was soft, nontender 
and no masses were noted.  No assessment was noted.  On 
examination in July 1960 and on separation examination in 
December 1960, the appellant denied any stomach, liver or 
intestinal trouble and the clinical evaluation of the abdomen 
and gastrointestinal system on each examination was normal.  

Records of the Social Security Administration include private 
medical records and examination reports dated from March 1979 
to August 1983.  Those records are completely negative for 
complaints, findings or diagnoses of stomach ulcer.

In May 1998, the appellant testified that he received 
treatment for a stomach condition following discharge.  He 
indicated that he had seen a doctor in Puerto Rico but 
thought that the doctor was deceased.  He testified that he 
had seen Dr. Sixto Caro in Brooklyn, New York for 
approximately 20 years.  He also indicated that he had seen a 
stomach specialist, Dr. Alvadilla in the same office for 
treatment.  He testified that he had reported to Dr. Caro he 
had stomach problems in service and that Dr. Caro had 
indicated that the current condition could been related to 
the condition in service.

Private medical records dated from August 1989 to September 
1997 show treatment for chronic active gastritis and peptic 
ulcer disease.  Those records do not include any medical 
evidence relating the current diagnoses to the appellant's 
active service.

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated in active military 
service. 38 U.S.C.A. §1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  Active military, naval, or air service includes any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21) and (24) 
(West 1991); 38 C.F.R. § 3.6(a) (1998).  ACDUTRA is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(1998).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1998).  Service 
connection may also be granted for a disease first diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service. 
38 C.F.R. § 3.303(d) (1998).  In other words, a 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service." Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), in Caluza v. Brown, 7 Vet. App. 498 (1995), 
held that in order for a claim to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The truthfulness of evidence 
offered by the appellant and his representative is presumed 
in determining whether or not a claim is well-grounded.  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The Court has also 
stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).

The Court held in Savage v. Gober, 10 Vet. App. 488, 497 
(1997), that the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a appellant had a chronic condition in service or during 
an applicable presumption period and still has such a 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is demonstrated 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  

The appellant served in the military only on active duty for 
training and has not previously established service 
connection for a disability.  

The Board emphasizes that the doctrine of reasonable doubt 
does not ease the appellant's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

After a full review of the record, the Board concludes that 
the appellant's claim for service connection for stomach 
ulcers is not well-grounded.  The service medical records 
show that the appellant was treated for gastroenteritis 
during active duty.  There is no evidence of diagnosis of 
stomach ulcers during service or at the time of separation in 
December 1960.  There is no competent medical evidence 
relating the current ulcer disorder with the gastroenteritis 
show during service.  The Board notes that the appellant has 
testified that a doctor has told him that the current 
condition could been related to the condition in service.  
However, attempts to obtain those records failed and the 
appellant has not provided that medical evidence.  Therefore, 
the claim for service connection for stomach ulcers is not 
well-grounded because the second and third prongs of Caluza 
have not been met.

The only evidence linking the contended disability to service 
consists of the contentions and testimony of the appellant.  
However, lay evidence is inadequate to establish the medical 
nexus required by Caluza.  The Court has held that lay 
persons are competent to testify as to what they actually 
observed and what is within the realm of their personal 
knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
the Court has also held that lay testimony is not competent 
to prove a matter requiring medical expertise.  Grottveit v. 
Brown, 5. Vet. App. 91 (1993).  The appellant is not 
medically trained and is not competent to testify as to the 
existence or etiology of the contended disability.  
Additionally, the evidence of record does not establish that 
the appellant suffered from stomach ulcers in and since 
service as defined in 38 C.F.R. § 3.303(b).  Savage v. Gober, 
10 Vet. App. 488, 497 (1997); 38 C.F.R. § 3.303.  
Consequently, the appellant has not met the initial burden 
under 38 U.S.C.A. § 5107(a) as the lay evidence submitted 
does not cross the threshold of mere allegation.  Thus, the 
claim is not well-grounded as it lacks plausibility.


ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

